
	
		II
		109th CONGRESS
		2d Session
		S. 3061
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2006
			Mr. Talent introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the patent term for the badge of the American
		  Legion Women’s Auxiliary, and for other purposes.
	
	
		1.Patent term extension for the
			 badge of the American Legion Women’s AuxiliaryThe term of a certain design patent numbered
			 55,398 (for the badge of the American Legion Women’s Auxiliary) is renewed and
			 extended for a period of 14 years beginning on the date of enactment of this
			 Act, with all the rights and privileges pertaining to such patent.
		
